Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 10, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147428(142)                                                                                              Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 147428
  v                                                                 COA: 302353
                                                                    Berrien CC: 2010-015309-FC
  DAKOTAH WOLFGANG ELIASON,
             Defendant-Appellant.
  ____________________________________/

         On order of the Chief Justice, the motion of defendant-appellant for leave to file
  supplemental material is GRANTED. The supplemental material submitted on June 5,
  2015 is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                June 10, 2014
                                                                               Clerk